Citation Nr: 0617917	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  01-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pancreatitis and 
cholelithiasis.

2.  Entitlement to service connection for periodontal 
disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left and right ankle injuries with 
arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for a nasal fracture.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision by the RO in Oakland, 
California, which in pertinent part, granted service 
connection for a left ankle disorder and nasal fracture, and 
denied service connection for a right ankle disorder, 
periodontal disease and pancreatitis and cholelithiasis.

In an April 2005 rating decision, the RO granted the 
veteran's right ankle disorder and assigned a 10 percent 
disability rating together with the left ankle disorder, 
effective March 10, 1998.

In February 2006, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.
 
The issues of entitlement to service connection for 
pancreatitis and choleleithiasis, and entitlement to an 
initial evaluation in excess of 10 percent for ankle 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran claims service connected compensation for 
periodontal disease.

2.  The veteran has been in receipt of the maximum schedular 
rating for deviated nasal septum since the effective date of 
service connection for nasal fracture with obstruction.

3.  There is no evidence that nasal fracture with obstruction 
requires frequent periods of hospitalization or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The veteran's periodontal disease is not a disability for 
which VA compensation may be awarded.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.381 (2005).

2.  An evaluation in excess of 10 percent for nasal fracture 
with obstruction is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As to the claim for service connection for periodontal 
disease, the relevant facts are not in dispute, and the law 
is controlling.  Accordingly the VCAA is not applicable.

With regard to the nasal fracture claim, the veteran is in 
receipt of the maximum schedular rating, and there has been 
no claim of evidence that he is entitled to an extraschedular 
rating.  The outcome as to this claim is also controlled by 
the law and the facts are not in dispute.  

Moreover, once a claim for service connection is granted, the 
claim is substantiated and no further VCAA notice is required 
with regards to the downstream issue of entitlement to a 
higher initial rating.  Dingas v. Nicholson, 19 Vet. App. 473 
(2006).

VA has assisted the veteran with development of the nasal 
fracture claim by obtaining all identified records and 
affording him an examination.

Service Connection

Service connection will be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Payment of compensation for periodontal disease is precluded 
by VA regulation.  38 C.F.R. § 3.381.  The Court has upheld 
this prohibition.  Byrd v. Nicholson, 19 Vet App 388 (2005).  

At his hearing, the veteran's representative acknowledged 
that compensation was not payable for periodontal disease, 
and the veteran offered no testimony on this issue.

As periodontal disease is specifically excluded as a 
compensable condition within the meaning of applicable 
legislation providing for compensation benefits, the claim 
for service connection must fail for the absence of legal 
merit or lack of entitlement under the law.  The relevant 
facts are not in dispute. It is the law, not the evidence, 
which is dispositive of this claim.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). The appeal with respect to this issue 
is therefore denied.

Initial Rating

The nasal fracture disability has been rated since the March 
10, 1998 effective date of service connection, under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which provides a 
maximum rating of 10 percent where there is 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

A VA examination in December 2004 revealed a 90 percent 
obstruction of the right nostril and a 40 percent obstruction 
on the left.  He was found to have a severe nasal septal 
deviation.  He was experiencing breathing difficulties from 
the combination of the obstruction and a non-service 
connected lung disease.

The veteran offered no testimony on this issue at his 
hearing.

The record does not show any periods of hospitalization for 
the nasal disorder.  While the veteran has reportedly been 
unemployed since 2003, there have been no reports that the 
nasal disability played any role in the unemployment.

The veteran has been in receipt of the maximum schedular 
rating for his disability since the effective date of service 
connection.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

As just noted there is no evidence of the factors needed for 
extraschedular consideration.  Accordingly, there is no basis 
for a higher initial rating at any time since the effective 
date of service connection.  Fenderson v. West, 12 Vet App 
119 (1999).  Because there is no higher schedular rating, the 
portions of 38 C.F.R. § 4.7, 4.21 (2005) have no 
applicability.  The preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not 
applicable, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for periodontal disease is denied.

A higher initial rating for a nasal fracture is denied.


REMAND

At the February 2006 hearing, the veteran testified that 
between 1977 and 1980 he was hospitalized and received 
outpatient treatment for pancreatitis at the U.S. Army 
Hospital at Fort Ord, California.  Records of this treatment 
have not been obtained.  VA has an obligation to seek these 
treatment records.  38 U.S.C.A. § 5103A(c)(3) (West 2002).
  
He further testified that after his discharge from service, 
he underwent gall bladder surgery at Highland Hospital in 
Oakland, California in 1980.  These records are also missing 
from the claims folder.  VA has an obligation to seek records 
of this treatment.  38 U.S.C.A. § 5103A(b) (West 2002).
  
The veteran's ankle disorder is currently evaluated as 10 
percent disabling under Diagnostic Code 5010 on the basis of 
arthritis due to trauma.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2005).  The Board notes that during the veteran's 
February 2006 personal hearing, he reported constant 
swelling, daily pain and limited range of motion in his right 
and left ankle.  VA is obliged to afford a veteran an 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  His statements during his personal hearing 
essentially report a worsening of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
treatment for pancreatitis at the U.S. 
Army Hospital at Fort Ord, California, 
from 1977 to 1980.

2.  Obtain records of the veteran's gall 
bladder surgery at Highland Hospital in 
Oakland, California in 1980.
 
3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-
connected left ankle and right ankle 
disorders.  All necessary tests and 
studies, including range of motion 
testing and X-rays studies, should be 
performed.  The claims folder must be 
made available to the examiner for 
review.

The examiner should determine whether 
the left or right ankle disorder is 
manifested by weakened
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The veteran is advised that this 
examination is needed to evaluate his 
claim, and that failure to report for a 
scheduled examination without good 
cause could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).

4.  Re-adjudicate the claims.  If the 
claims are not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


